Filed 8/27/15 P. v. Mosley CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FOURTH APPELLATE DISTRICT
                                                DIVISION THREE




THE PEOPLE,
     Plaintiff and Respondent,
         v.                                                            G038379
STEVEN LLOYD MOSLEY,                                                   (Super. Ct. No. 05NF4105)
     Defendant and Appellant.                                          OPINION




                   Appeal from a judgment of the Superior Court of Orange County, David A.
Hoffer, Judge. Affirmed.
                   Allison H. Ting, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Edmund G. Brown, Jr., Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Peter Quon, Jr., Assistant Attorney General, Angela M. Borzachillo,
Deputy Attorney General, for Plaintiff and Respondent.


                                      *                  *                  *
              A jury convicted defendant Steven Lloyd Mosley of misdemeanor assault,
but acquitted him of any sexual offense. The trial court nevertheless exercised its
discretion under former Penal Code section 290, subdivision (a)(2)(E) (now Penal Code
§ 290.006) and ordered defendant to register as a sex offender based upon its own factual
findings about his motivations – facts not proved beyond a reasonable doubt to a jury. In
a prior opinion, we held that the residency restrictions imposed upon registered sex
offenders by Jessica’s law (Prop. 83, as approved by voters Gen. Elec. (Nov. 7, 2007))
(§ 3003.5, subd. (b)) increased defendant’s penalty beyond the prescribed statutory
maximum, thereby requiring the fact of defendant’s sexual motivation to be proved to a
jury beyond a reasonable doubt under Apprendi v. New Jersey (2000) 530 U.S. 466, 490.
We modified the judgment by striking the discretionary sex offender registration
requirement and affirmed the judgment as modified. The California Supreme Court
reversed our judgment “insofar as it modified defendant’s conviction by striking the sex
offender registration requirement,” and otherwise affirmed. (People v. Mosley (2015) 60
Cal. 4th 1044, 1070.) Accordingly, we now affirm the trial court’s judgment in full.




                                                 IKOLA, J.

WE CONCUR:



O’LEARY, P. J.



MOORE, J.




                                             2